Case 1:11-cr-01038-JFK Document 112. Filed 12/07/20 Page, Jot

 

 

1 een Sarna beer: = Tint tape ane aie =

 

 

 

USDC SDNY |
DOCUMENT :
EERO YR GSI phy
UNITED STATES DISTRICT COURT phe i
SOUTHERN DISTRICT OF NEW YORK DOCH aE
TTT me x DATE FILED: {71 SAD ]
UNITED STATES OF AMERICA, :  Noevitenmeennirinnes neste ites wr epi
. No. 11 Cr. 1038 (JFK)
-against-
JOHN CHEN, ORDER

Defendant.

JOHN F. KEENAN, United States District Judge:

On November 17, 2020, Defendant John Chen submitted a
letter requesting early termination of his term of supervised
release. The Government and U.S. Probation Department for the
Southern District of New York oppose Mr. Chen’s application on
the grounds that he has not been a model supervisee, he is
currently unemployed, his restitution payments have been
sporadic, and he has paid only $425 of his restitution
obligation, the outstanding balance of which is approximately
$196,000. Accordingly, the Government argues, Mr. Chen’s
continued supervision is appropriate to continue providing him
with the assistance, guidance, and supervision that he needs.

The Court agrees with the Government. Accordingly, Mr.
Chen’s request for early termination of supervised release is
DENTED.

SO ORDERED.

Dated: New York, New York

December 2, 2020 fie £ i
asf Ether

John F.* Keenan
United States District Judge

 

 

 
